DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to the applicant’s filing on September 2, 2021. Claims 1, 4, 5-8, 11, 12, and 14 have been amended. Claims 2, 3, and 10 have been canceled. Claims 1, 4-9, and 11-16 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed August 3, 2021 with respect to the previous claim objections have been fully considered and are rendered moot.
Applicant’s arguments and amendments filed August 3, 2021 with respect to the previous 35 U.S.C. 103 rejections have been fully considered and are persuasive with claims 1 and 14 based at least in part on the claimed performing, in response to the vehicle starting to move from the stopped state, a second increase process to change the first amount of increase per time to a second amount of increase per time that is less than the first amount of increase per time to gradually increase the driving force with the second amount of increase per time. 
However, claims 5 and 11 are not similarly amended. Applicant argues that the same arguments apply to claims 5 and 11 as claims 1 and 14, however, claims 5 and 11 lack the same specificity regarding the increase process of claims 1 and 14. The previous rejections are maintained with respect to claims 5 and 11 because Applicant has not offered additional arguments specific to claims 5 and 11 regarding the previous rejections under 35 U.S.C. 103.

Claim Objections
Claims 5 and 11 are objected to because of the following informalities: the recitation “an driving force” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, US 20160114800 A1, Inoue et al., US 20070150158 A1, hereinafter referred to as Shimizu, and Inoue, respectively.
As to claim 5, Shimizu discloses a vehicle control apparatus comprising:
a processor configured to:
detect an object in a travelling direction of a vehicle (Image objects in front of vehicle, i.e. in a travelling direction of a vehicle – See at least ¶24);
acquire at least one of a value of speed of the vehicle in the travelling direction, a value of acceleration of the vehicle in the travelling direction, and a value of jerk of the vehicle in the travelling direction as a determination value (Speed detector for own vehicle – See at least ¶24); and
perform a suppression process to suppress an driving force of the vehicle in response to detection of the object (Controls stop-start, i.e. suppression of engine output – See at least ¶24), wherein
the processor performs, during a state in which the driving force of the vehicle is suppressed due to the suppression process, an increase process to gradually increase the driving force from an initial driving force, in response to: (ii) the determination value and (iii) a command to move the vehicle in the travelling direction (Acceleration, i.e. increase per time, changes over time – See at least ¶31. Start-permitting includes driver operates accelerator, i.e. command to move vehicle in the travelling direction after vehicle is in a stopped state – See at least ¶29; Produce acceleration pattern, i.e. amount of increase in driving force per time – See at least ¶31), and 
in the increase process, the processor reduces an amount of increase per time in the driving force as the determination value increases (Amount of increase reduced over time – See at least Fig. 3).

Shimizu fails to explicitly disclose the claimed threshold, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the claimed threshold because the use of thresholds is a known and conventional principle for triggering operations like the acceleration control disclosed by Shimizu.

Shimizu fails to explicitly disclose the vehicle being in a start restriction state in which the vehicle cannot start by the initial driving force due to a running resistance being present between the vehicle and the object. However, Inoue teaches a vehicle being in a start restriction state in which the vehicle cannot start by an initial driving force due to a running resistance being present between the vehicle and an object (Vehicle driving force control including consideration of a stop condition and an object – See at ¶8).
Shimizu discloses controlling a vehicle by detecting an object and suppressing driving force in response to the detected object, and subsequently, increasing driving See at least Abstract and ¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the vehicle being in a start restriction state in which the vehicle cannot start by the initial [driving force] due to a running resistance being present between the vehicle and the object, as taught by Inoue, to enhance a vehicle’s response to detecting objects by providing an appropriate driving force control when a vehicle is in actual contact with an object, not just detecting an object at a distance.

Examiner notes the same rationale applies to independent claim 11, because the claims recite similar subject matter with only minor variations.

As to claim 6, Shimizu discloses reducing the driving force in response to the determination value (Driving force reduced over time as shown by the change in rate of acceleration – See at least Fig. 3).
Shimizu fails to explicitly disclose the claimed threshold, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the claimed thresholds because the use of thresholds is a known and conventional principle for triggering operations like the acceleration control disclosed by Shimizu.

As to claim 7, Shimizu discloses gradually reducing the driving force in response to the determination value (Driving force reduced over time as shown by the change in rate of acceleration – See at least Fig. 3).
Shimizu fails to disclose another process and the claimed threshold, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the another process and the claimed threshold because Shimizu discloses an effectively indistinguishable process from the claimed invention in that both inventions disclose a variable increase amount that decreases over time with respect to time as a vehicle is restarted from a stop and the use of thresholds is a known and conventional principle for triggering operations like the acceleration control disclosed by Shimizu.

As to claim 8, Shimizu discloses increasing an amount of decrease per time in the driving force as the driving force increases in response to the determination value (Driving force rate of decrease over time as shown by the change in rate of acceleration – See at least Fig. 3).
Shimizu fails to explicitly disclose the claimed threshold, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the claimed threshold because the use of thresholds is a known and conventional principle for triggering operations like the acceleration control disclosed by Shimizu.


As to claim 9, Shimizu discloses:
an acceleration sensor is provided in the vehicle (Speed sensor – See at least ¶24; Examiner notes acceleration is derived based on performing the disclosed invention.); and
the processor determines the jerk based on acceleration of the vehicle in the travelling direction detected by the acceleration sensor, and sets the jerk as the determination value (Start-permitting – See at least ¶29; Examiner notes “jerk” is claimed with such breadth that it is indistinguishable from a change in speed, like the disclosed vehicle starting from a stop.)

Allowable Subject Matter
Claims 1, 4, and 12-16 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668